Exhibit 99.1 NEWS RELEASE Contact: Ted Detrick, Investor Relations – (215) 761-1414 Gloria Barone, Media Relations – (215) 761-4758 CIGNA REPORTS FIRST QUARTER 2011 RESULTS o First quarter 2011 results include consolidated revenue growth and strong earnings growth from each of our ongoing businesses, reflecting continued effective execution of our strategy. o Consolidated revenues in the quarter increased to $5.4 billion, representing growth of 8% over the same period last year, excluding the effect from exiting the Medicare Advantage Individual Private Fee for Service business (Medicare IPFFS)1.On a reported basis, consolidated revenues increased 4%. o Adjusted income from operations1 for first quarter 2011 was $375 million, or $1.37 per share, representing an increase of 36% per share compared with the first quarter of 2010.Shareholders’ net income1 for first quarter 2011 was $429 million, or $1.57 per share. o The Company now estimates full year 2011 earnings, on an adjusted income from operations1,3 basis, to be in the range of $1.275 billion to $1.365 billion, or $4.65 to $5.00 per share. PHILADELPHIA, May 5, 2011 – CIGNA Corporation (NYSE: CI) today reported first quarter 2011 results, that included consolidated revenue growth and strong earnings growth from each of our ongoing businesses, reflecting continued effective execution of our strategy. Consolidated revenues increased 8%, excluding the effect from exiting Medicare IPFFS1.Revenues reflect premium and fee increases of 6% in Health Care1, 4% in Disability and Life, and 32% in International, driven by continued growth in our targeted customer segments. CIGNA reported shareholders’ net income1 of $429 million, or $1.57 per share, for the first quarter of 2011, compared with shareholders’ net income1 of $283 million, or $1.02 per share, for the first quarter of 2010.Shareholders’ net income1 for the first quarter of 2011 included a special item4 which generated income of $0.09 per share. CIGNA's adjusted income from operations1 for the first quarter of 2011 was $375 million, or $1.37 per share, compared with $281 million, or $1.01 per share, for the first quarter of 2010.Adjusted income from operations1 in the quarter included prior year favorable claim development in the Health Care business of $22 million after-tax, or $0.08 per share, compared to $4 million after-tax, or $0.01 per share, in 2010. "Our first quarter results represent a strong start towards achieving our full year 2011 goals, with good revenue growth and strong earnings contributions from each of our ongoing businesses,” said David M. Cordani, President and Chief Executive Officer of CIGNA Corporation.“These results reflect continued effective execution of our strategy for the benefit of our customers, health care partners and shareholders.” 2 CONSOLIDATED HIGHLIGHTS The following table includes highlights of results anda reconciliation of adjusted income from operations1 to shareholders’ net income (dollars in millions, except per share amounts; membership in thousands): Three Months Ended March 31, December 31, Consolidated Revenues $ $ $ Consolidated Earnings Adjusted income from operations1 $ $ $ Net realized investment gains (losses), net of taxes 17 (3
